PER CURIAM.
On March 23, 2011, the defendants-appellants Anthony Fisher (# 10-2352) and Edward Dorsey (# 10-3124) filed petitions for rehearing and rehearing en banc. The panel has voted to deny the petitions for rehearing. On April 5, 2011, an order was issued directing the government to file an answer to the petition for rehearing en banc filed by Edward Dorsey. The answer was filed on April 19, 2011. Subsequently, a vote was taken on the petition for rehearing en banc in appeal # 10-3124. Chief Judge Easterbrook and Circuit Judges Posner, Flaum, Kanne, Rovner, Wood, Sykes and Tinder voted to deny the petition. Circuit Judges Williams and Hamilton voted to grant the petition.
Therefore, the petitions for rehearing and rehearing en banc filed on March 23, 2011 are denied.